By the Court.
There was evidence tending to show that the defendant, driving his motor car at great speed, in violation of the law of the road and without sounding his horn, struck another motor car with such force as to cause the latter to strike and injure the plaintiff, a pedestrian in the exercise of due care. The weight of the evidence was wholly for the jury. The testimony of the driver of the other car that he momentarily accelerated its speed to twenty-two miles an hour in a vain effort to escape collision with the defendant, did not require the direction of a verdict in favor of the defendant. The jury found that the driver of the other car was not negligent. Even if the negligence of the driver of the other car contributed to the injury of the plaintiff, that would not exonerate the defendant from the direct result of his own negligence operating in concurrence with that of the other driver. Leahy v. Standard Oil Co. of New York, 224 Mass. 352, 361. The judge refused rightly to direct a verdict for the defendant and accordingly, by the terms of the report, judgment is to be now entered for the plaintiff in the amount of the verdict with interest from April 22, 1918, and costs.

So ordered.